DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-6 of U.S. Patent No. 10,852,596. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,852,596 correlate to the limitations of the claims of the instant applicant as indicated in the table below. 

Instant application
US 10,852,596
Claim 1: A display device comprising:
Claim 1: A display device comprising: 
a peripheral circuit;
a driver;
pixel circuits disposed to be apart from the peripheral circuit in a plan view and to be electrically connected to the peripheral circuit;
pixel circuits disposed to be apart from the driver in a plan view and to be electrically connected to the driver; 

a first pixel electrode disposed to overlap one of the pixel circuit in a plan view and to be electrically connected to the pixel circuit; 
a second pixel electrode disposed so as not to overlap any of those pixel circuits in a plan view, and a distance between the second pixel electrode and an outer edge of a display area is smaller than a distance between the first pixel electrode and the outer edge of the display area;
 a second pixel electrode disposed so as not to overlap any of those pixel circuits in a plan view, and a distance between the second pixel electrode and an outer edge of a display area is smaller than a distance between the first pixel electrode and the outer edge of a display area;
a connecting line disposed between the pixel circuit and the first pixel electrode and between the peripheral circuit and the second pixel electrode, the connecting line electrically connecting the first pixel electrode and the second pixel electrode.
a connecting line disposed between the pixel circuit and the first pixel electrode and between the driver and the second pixel electrode, the connecting line electrically connecting the first pixel electrode and the second pixel electrode;
Claim 2: wherein the display device is a reflective liquid crystal display device.
Claim 1: wherein the display device is a reflective liquid crystal display device, 
Claim 3:  a first insulating film disposed between the peripheral circuit and the connecting line and between the pixel circuit and the connecting line; a second insulating film disposed between the connecting line and 
Claim 2: a first insulating film disposed between the driver and the connecting line and between the pixel circuit and the connecting line; a second insulating film disposed between the connecting line and the 
Claim 4:  a first substrate; and a second substrate disposed to be opposed to the first substrate, wherein the first substrate includes the first pixel electrode, an anisotropy diffusion layer is disposed over the second substrate, the anisotropy diffusion layer is opposed to the first pixel electrode, and the anisotropy diffusion layer is configured to 
Claim 4: a first substrate; and a second substrate disposed to be opposed to the first substrate, wherein the first substrate includes the first pixel electrode, an anisotropy diffusion layer is disposed over the second substrate, the anisotropy diffusion layer is opposed to the first pixel electrode, and the anisotropy diffusion layer is configured to 
Claim 5: a first substrate; and a second substrate disposed to be opposed to the first substrate, wherein the first substrate includes the first pixel electrode, an isotropy diffusion layer is disposed over the second substrate, the isotropy diffusion layer is opposed to the first pixel electrode, and 66the isotropy diffusion layer is configured to diffuse incident light from any direction.
Claim 5: a first substrate; and a second substrate disposed to be opposed to the first substrate, wherein the first substrate includes the first pixel electrode, an isotropy diffusion layer is disposed over the second substrate, the isotropy diffusion layer is opposed to the first pixel electrode, and the isotropy diffusion layer is configured to diffuse incident light from any direction.
Claim 6: wherein the first pixel electrode includes a reflection electrode and a transparent electrode, the transparent electrode covers the reflection electrode, the reflection electrode is formed of a light reflective metal material, and the transparent electrode is formed of a light transmissive transparent conductive material.
Claim 6: wherein the first pixel electrode includes a reflection electrode and a transparent electrode, the transparent electrode covers the reflection electrode, the reflection electrode is formed of a light reflective metal material, and the transparent electrode is formed of a light transmissive transparent conductive material.


Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s) set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871